Name: Commission Regulation (EC) No 321/96 of 22 February 1996 amending Regulation (EC) No 1573/95 as regards the reference qualities set out in Annex I thereto
 Type: Regulation
 Subject Matter: prices;  transport policy;  consumption;  tariff policy;  trade;  plant product
 Date Published: nan

 23 . 2. 96 EN Official Journal of the European Communities No L 45/3 COMMISSION REGULATION (EC) No 321 /96 of 22 February 1996 amending Regulation (EC) No 1573/95 as regards the reference qualities set out in Annex I thereto THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1573/95 of 30 June 1995 on the detailed rules for the application of Council Regulation (EEC) No 1418/76 with regard to import duties on rice ('), as last amended by Regulation (EC) No 2928/95 (2), Whereas it is considered more appropriate, to reflect the real situation on the market, that for the calculation of reference prices account is taken from 1 January 1996 of the average cif price at Rotterdam of brown parboiled rice (1 Brown Parboiled 4/88) and of the price of non-par ­ boiled rice (2 Brown 4/73); whereas, therefore, Annex I to Regulation (EEC) No 1573/95 should be amended accordingly, Whereas the measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1573/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 150 , 1 . 7. 1995, p. 53 . (2) OJ No L 307, 20 . 12. 1995, p. 5. No L 45/4 EN 23 . 2 . 96Official Journal of the European Communities ANNEX 'ANNEX I Indica rice JapÃ ³nica Rice Husked Milled Husked Milled CN code 1006 20 17 1006 20 98 1006 30 27 1006 30 48 1006 30 67 1006 30 98 1006 20 other than 1006 20 17 1006 20 98 1006 30 other than 1006 30 27 1006 30 48 1006 30 67 1006 30 98 Reference quality US long grain 2/4/73 US long grain parboiled 1 /4/88 Thai 100% B US Gulf Medium Grain (2) Origin USA Thailand USA USA Stage (') cif loose ARAG cif loose ARAG cif loose ARAG cif loose ARAG (') cif ARAG: quotation for North Sea ports (Antwerp, Rotterdam, Amsterdam, Ghent). (2) In the absence of this quality, other qualities of rice of the japonica type may be used .' t